Mr. Chibe Justice Bean
dissented in the following terms :
I can not concur in the conclusion reached by my associates. The county court, in my judgment, has exclusive jurisdiction in the first instance over the accounts of the guardian of a minor appointed by it, and, as a consequence, the power and authority to inquire into a settlement with the ward when such settlement is pleaded as a bar to a petition for an order requiring the guardian to render a final account. A guardian is required by statute to file in the county court an inventory of the estate of his ward, and to account for and dispose of the personal estate in like manner as is directed with respect to executors and administrators : Hill’s Ann. Laws, §§ 2884, 2898. And I think the statute contemplates that the evidence that he has properly disposed of and accounted for the property inventoried, and has faithfully performed the duties of his trust, shall be an order of the county court discharging him either upon a settlement made with the court or with his ward: Hill’s Ann. Laws, § 2903. If this is so, and such discharge is sought on account of a settlement with the ward, the county court, as an incident of the power to make the' order, has un*256doubted jurisdiction to inquire into and ascertain the circumstances under which such settlement was made, and to determine whether it entitles the guardian to be discharged and his bondsmen exonerated.
Reversed.